

Exhibit 10.1
 
 
EXHIBIT A




FIRST AMENDMENT
TO
GLYECO, INC.


2012 EQUITY INCENTIVE PLAN
 
This First Amendment (the “Amendment”) to the GlyEco, Inc., 2012 Equity
Incentive Plan (the “Plan”) is adopted as of the 13th day of July, 2012.
 
 
1.           Section 4.1 of the Plan is hereby amended to increase the number of
shares reserved for issuance under the Plan from Three Million Five Hundred
Thousand (3,500,000) shares to Six Million Five Hundred Thousand (6,500,000)
shares.
 
 
2.           Except as set forth in this Amendment, all terms and conditions of
the Plan shall remain in full force and effect.
 
 
IN WITNESS WHEREOF, GlyEco, Inc. hereby adopts this Amendment as of the date
hereof.
 
GLYECO, INC., a Nevada corporation





 
By: /s/ John Lorenz
   
John Lorenz
   
President and Chief Executive Officer




